The opinion of the court was delivered by
Anders, O. J. —
The respondent moves this court to strike the statement of facts from the transcript for the alleged reason that the same is not certified as required by law.
The certificate of the trial judge is “that the annexed and foregoing statement of facts, together with the exhibits on file in the clerk’s office of Kittitas county, Washington, and filed in said cause, constitute all the material evidence and testimony in said cause.”
While no particular form of certificate is prescribed, it is provided by the statute that “the certificate of the judge that the statement contains all the material facts in the cause shall be sufficient.” Code Proe., § 1428. No statement of facts is therefore sufficiently authenticated to be considered a part of the record on appeal unless it appears from the judge’s certificate that it at least contains all the *519material facts in the cause. In this case we are informed that the statement contains all the material evidence and testimory in the cause, and all the exhibits on file in said cause, whatever they may be, but as there may have been material facts before the court at the trial not shown by the evidence it follows that the certificate is clearly insufficient. See Clark-Harris Company v. Douthitt, ante, p. 465, and Schlaechter v. Miller, ante, p. 463.
The motion to strike the statement of facts is sustained, and as this is an equitable action and cannot be here retried without all of the facts upon which the judgment was based, the appeal must be dismissed.
Scott, Hoyt, Stiles and Dunbar, JJ., concur.